723 S.W.2d 826 (1987)
291 Ark. 217
Pat YANCEY, et al., Appellants,
v.
The BEVERAGE HOUSE OF LITTLE ROCK, INC., et al., Appellees.
No. 86-197.
Supreme Court of Arkansas.
February 16, 1987.
Gary Eubanks & Assoc. by Gary L. Eubanks & James Gerard Schulze, Little Rock, for appellants.
Wright, Lindsey & Jennings by Sammye L. Taylor, Little Rock, for appellees.
HICKMAN, Justice.
This is an appeal asking us to reconsider our recent decision in Milligan v. County Line Liquor, Inc., 289 Ark. 129, 709 S.W.2d 409 (1986), and our decision 22 years ago in Carr v. Turner, 238 Ark. 889, 385 S.W.2d 656 (1965). The question is: should we deviate from our cases and the common law and impose liability on those who sell intoxicants for injuries caused by those who drink intoxicants? The answer is no. Once again, after considering all the arguments, we decide not to change our position.
The sale in this case is alleged to have been illegally made to a minor, twice on the same evening, the second time while the minor was intoxicated. The minor was then involved in a one-car accident in which two teen-aged passengers were killed. The appellants sought recovery from the appellee liquor store for wrongful death. The trial court granted summary judgment for the appellees on the basis that the appellants failed to state a cause of action against the appellees. The facts and arguments *827 in this case are similar to those in Milligan.
We explained in Carr why we considered this to be a decision for the legislature rather than the courts. The implications are far-reaching; if such a public policy is adopted, it should be by the legislature, not us.
It is suggested that the legislature's hands are bound because of language in Carr and Milligan, stating "... it is the consumption of intoxicants, not the sale standing alone, which is the proximate cause of the injuries." The argument is made that the legislature cannot determine proximate causation, only the courts can decide that, and we have precluded legislation by this statement.
We meant to place no such roadblock to legislation commonly called a "Dramshop Act." On some questions of legal liability, we have deferred to the legislature. See Chesser v. King, 244 Ark. 1211, 428 S.W.2d 633 (1968); Henshaw v. Henderson, 235 Ark. 130, 359 S.W.2d 436 (1962).
Affirmed.